


109 HR 5879 IH: To terminate the limitations on imports of ammonium

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5879
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Berry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To terminate the limitations on imports of ammonium
		  nitrate from the Russian Federation.
	
	
		1.Termination of limitations on
			 imports of ammonium nitrate from the Russian Federation
			(a)TerminationNo limitation contained in the Agreement
			 shall be imposed with respect to entry of the products described in subsection
			 (b), and no antidumping duty deposit shall be required upon entry of such
			 products and no antidumping duty shall be assessed on such products,
			 notwithstanding any provision of the Agreement.
			(b)ProductsThe products referred to in subsection (a)
			 are solid fertilizer grade ammonium nitrate described in Appendix III to the
			 Agreement (65 Fed. Reg. 37764; June 16, 2000) that are imported from the
			 Russian Federation.
			(c)Agreement
			 definedIn this section, the term Agreement means
			 the Agreement Suspending the Antidumping Investigation on Solid Fertilizer
			 Grade Ammonium Nitrate from the Russian Federation, as contained in Appendix 1
			 to the notice of the International Trade Administration of suspension of the
			 antidumping duty investigation of the Department of Commerce in the Case
			 A–821–811 (65 Fed. Reg. 37759–37764; June 16, 2000).
			(d)Effective
			 dateThis section applies to
			 products described in subsection (b) entered, or withdrawn from warehouse for
			 consumption, for the period beginning on the 15th day after the date of the
			 enactment of this Act.
			
